Citation Nr: 0708196	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-14 805	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain syndrome with mild degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2004, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's low back pain with mild degenerative 
changes is manifested by no more than functional range of 
motion of the lumbar spine (without pain) from 0 to 30 
degrees of forward flexion, 0 degrees of extension, 0 to 20 
degrees of left and right lateral flexion, and 0 to 20 
degrees of left and right lateral rotation, with complaints 
of pain and fatigue.  

2.  The veteran's low back pain with mild degenerative 
changes does not more closely resemble a severe 
intervertebral disc disease with recurring attacks and 
intermittent relief; nor does it more closely resemble a 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwait' s sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, nor does it resemble some of the 
above with abnormal mobility on forced motion.  

3.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

4.  Evidence is not of record showing unfavorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic low back 
pain syndrome with mild degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 
5292-5293 (2002), 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in December 2004, 
September 2005 and January 2006, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish an increased rating for a low back disorder, of 
what VA would do or had done, what evidence he should 
provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

In compliance with the Board's November 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The appellant did not provide the VA with 
additional medical information.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In July 2005, VA 
requested medical treatment records from August 2002 from the 
VA Medical Center (VAMC) in Tampa, Florida.  The VAMC 
responded that no records were available.  In August 2006, 
the veteran was examined and the examiner provided the 
requested opinion.  In November 2006, VA readjudicated the 
appeal and issued a supplemental statement of the case.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's November 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  When 
implementing the Board's grant of an increased rating, the RO 
will address any notice defect with respect to the effective 
date.  Significantly, the veteran retains the right to appeal 
any effective dates assigned by the RO. 

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his low back disability to reflect 
more accurately the severity of his symptomatology.  In 
August 2002, the veteran filed a claim for an increased 
rating for his low back disability, which was service 
connected by a September 1992 rating decision assigning a 20 
percent disability rating under Diagnostic Codes 5292-5293.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back is currently rated at 20 percent under 
Diagnostic Codes 5292-5293.  The Board notes that since the 
veteran's claim for an increased rating was filed prior to 
September 26, 2003, his claim for an increase in disability 
rating may be rated under rating criteria in effect prior to 
that date.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule

Prior to September 26, 2003, a 10 percent rating was 
warranted for mild limitation of motion of the lumbar spine, 
a 20 percent rating was warranted for moderate limitation of 
motion, and a maximum 40 percent rating was warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Regarding intervertebral disc syndrome, a 
20 percent rating was warranted for moderate recurring 
attacks, a 40 percent rating was warranted for severe 
recurring attacks with intermittent relief, and a maximum 60 
percent rating was warranted for pronounced and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a maximum 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

In support of his claim, the veteran submitted private 
treatment records from B. Biltek, M. D., between April 2001 
and February 2002.  These records show continued complaint 
and treatment for the veteran's lower back pain, but do not 
contain range of motion analysis or any evidence of 
ankylosis.  The veteran underwent VA spine examinations in 
November 2002 and August 2006.  In both instances the veteran 
complained of pain upon motion and fatigue in his low back.  
The November 2002 examiner found mild discomfort to palpation 
of the spine and no masses in the region.  The range of 
motion for forward flexion was 0 to 90 degrees, backward 
extension was 0 to 20 degrees, lateral flexions were 25 
degrees, and rotations were 30 degrees with pain worse on 
extension.  X-rays showed no evidence of spondylolisthesis.  

Approximately four years later, an August 2006 VA examiner 
found the range of motion of the thoracolumbar spine, without 
pain, from 0 to 30 degrees of forward flexion, 0 degrees of 
extension, 0 to 20 degrees of left and right lateral flexion, 
and 0 to 20 degrees of left and right lateral rotation.  
Repetitive use of the joint increased pain, but resulted in 
no additional loss of motion.  X-rays showed very minimal 
degenerative joint disease of the thoracolumbar spine and no 
evidence of ankylosis.  Further, the veteran reported no 
incapacitating episodes in the last twelve months, but had 
missed a total of two weeks of work due to lower back pain.  
The Board observes that, currently, the disability picture 
more nearly approximates the criteria required for severe 
limitation of range of motion rather than that of a moderate 
limitation under Diagnostic Code 5292.  See 38 C.F.R. § 4.7.  
Likewise, the evidence reflect that a higher rating than the 
current 20 percent for lumbar spine degenerative disc disease 
is warranted under the General Rating formula, under 
Diagnostic Codes 5237-5243, in effect September 26, 2003.  
Medical evidence shows that his lumbar spine motion is 
restricted on forward flexion of the thoracolumbar spine to 
30 degrees or less, consistent with a 40 percent disability 
rating, and no more.  There is no medical evidence of 
unfavorable ankylosis of the thoracolumbar spine.

Regarding a separate or increased rating for intervertebral 
disc disease, there is no medical evidence of an 
intervertebral disc disease to warrant a rating under 
Diagnostic Code 5293, prior to September 23, 2002.

An increased rating is also not warranted under revised 
Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003.  The veteran's VA examination revealed 
him not to be incapacitated and VAMC records did not give any 
indications of incapacitating episodes.  Thus, there was no 
evidence of incapacitating episodes from four weeks but less 
than six weeks during the past 12 months which would warrant 
a rating under Diagnostic Code 5293.

Further, Diagnostic Code 5243, in effect September 26, 2003, 
is inapplicable, since the veteran did not suffer from 
intervertebral disc syndrome and did not have incapacitating 
episodes.  Consequently, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 40 percent for the veteran's low back pain.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's low back disability has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected low back 
pain with degenerative changes warrants a 40 percent 
disability rating, and no more.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5293 (2002).  


ORDER

A 40 percent disability rating for low back pain with 
degenerative changes is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


